                                                                  USDCSDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#: _ _ _ _ _ __
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
UNITED STATES OF AMERICA,
                                                                  DATE FILED: l    l1~,'J01-0
                                   Government,                            ORDER

                 -against-                                           07 CR. 402 (RMB)

JEFFREY MUSUMECI,

                                   Defendant.
------------------------------------------------------------X


        The Court has received a motion dated, October 17, 2018, from Jeffrey Musumeci, pro

se, Reg. No. 59877-054, requesting a "judicial recommendation for 12 months RRC [residential

reentry center] placement". Mr. Musumeci has been in the custody of the Bureau of Prisons

("BOP") since April 3, 2008. He has been incarcerated for more than 11 years. His BOP release

date is January 11, 2021.

        The Court is also in receipt of a letter, dated September 23 , 2019, from Mr. Musumeci's

daughter in support of her father's request. "My father is 65 years old ... When he is released

he will be living in my house ... He suffers from a kidney disease, the closing of his trachea .. .

and is in need of a knee replacement."

        The Court is aware that the BOP has the authority and discretion to designate the

facilities at which prisoners serve their sentences. See Owusu-Sakyi v. Terrell, 2010 WL

3154833 , *5, No. 10 CV 507 (E.D.N.Y. Aug. 9, 2010); see also 18 U.S.C. § 3621(b) and 18

U.S.C. § 3624(c)(l)("The Director of the Bureau of Prisons shall, to the extent practicable,

ensure that a prisoner serving a term of imprisonment spends a portion of the final months of that

term (not to exceed 12 months), under conditions that will afford that prisoner a reasonable


                                                        -1-
opportunity to adjust to and prepare for the reentry of that prisoner into the community. Such

conditions may include a community correctional facility.")

       The Court is also aware that BOP is amenable to requests from sentencing judges. In

light of Mr. Musumeci's age, the time he has already spent in custody, his health conditions, and

his release date, the Court respectfully recommends and requests that the Bureau of Prisons

permit Mr. Musumeci to serve the remainder of his current custodial term in a residential

reentry center, effective as soon as practicable.


Dated: New York, New York
       January 15, 2020


                                                          ~ f\i'i3
                                               RICHARD M. BERMAN, U.S.D.J.



cc: Jessica Beatty




  Copies Mailed By Chambers




                                                    -2-
